Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, and 9 of U.S. Patent No. 11330493 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented herein for ease of illustration:



Instant claims 
Patented claims US.11330493 B2
1. A method applied when a packet data unit session has a plurality of paths corresponding to a plurality of anchor user plane function apparatuses connected to a first intermediate user plane function apparatus connected to a source radio access network, wherein the method comprises: requesting, by a session management function apparatus in a process of re-allocating the first intermediate user plane function apparatus to a second intermediate user plane function apparatus connected to a target radio access network, each anchor user plane function apparatus except a first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to update a respective path in the plurality of paths; indicating, by the session management function apparatus after the respective path is updated, to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send an end marker; and sending, by the first anchor user plane function apparatus, the end marker.
2. The method of claim 1, wherein the first anchor user plane function apparatus is a last anchor user plane function apparatus that updates a path in the plurality of paths.
3. The method of claim 1, further comprising determining, by the session management function apparatus, that the respective path has been updated.
4. The method of claim 3, wherein determining that that the respective path has been updated comprises determining, by the session management function apparatus, that the respective path has been updated in response to receiving, by the session management function apparatus, a respective session modification response from each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses, wherein the respective session modification response indicates that the respective path has been updated.
5. The method of claim 1, wherein requesting each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to update the respective path comprises: sending, by the session management function apparatus, a respective session modification request to each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses, wherein the respective session modification request comprises information about the second intermediate user plane function apparatus.
6. The method of claim 5, wherein the information comprises tunnel information about the second intermediate user plane function apparatus.
7. The method of claim 1, wherein indicating to only the first anchor user plane function apparatus to send the end marker comprises indicating to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send the end marker using a session modification request.
8. The method of claim 1, wherein indicating to only the first anchor user plane function apparatus to send the end marker comprises indicating to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send the end marker using a first message.
9. The method of claim 1, wherein the first anchor user plane function apparatus is a remote user plane function apparatus.
10. The method of claim 1, wherein the first anchor user plane function apparatus is a home user plane function apparatus.
11. A system applied when a packet data unit session has a plurality of paths corresponding to a plurality of anchor user plane function apparatuses connected to a first intermediate user plane function apparatus, wherein the system comprises: the first intermediate user plane function apparatus configured to connect to a source radio access network; a second intermediate user plane function apparatus configured to connect to a target radio access network; the plurality of anchor user plane function apparatuses comprising a first anchor user plane function apparatus; and a session management function apparatus configured to: request, in a process of re-allocating the first intermediate user plane function apparatus to the second intermediate user plane function apparatus, each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to update a respective path in the plurality of paths; indicate, after the respective path is updated, to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send an end marker; and wherein the first anchor user plane function apparatus is configured to send the end marker.
12. The system of claim 11, wherein the first anchor user plane function apparatus is a last anchor user plane function apparatus that updates a path in the plurality of paths.
13. The system of claim 11, wherein the session management function apparatus is further configured to determine that the respective path has been updated.
14. The system of claim 13, wherein the session management function apparatus is further configured to further determine that the respective path has been updated in response to receiving a respective session modification response from each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses, and wherein the respective session modification response indicates that the respective path has been updated.
15. The system of claim 11, wherein the session management function apparatus is further configured to request each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to update the respective path by sending a respective session modification request to each anchor user plane function apparatus except the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses, and wherein the respective session modification request comprises information about the second intermediate user plane function apparatus.
16. The system of claim 15, wherein the information comprises tunnel information about the second intermediate user plane function apparatus.
17. The system of claim 11, wherein the session management function apparatus is further configured to further indicate to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send the end marker using a session modification request.
18. The system of claim 11, wherein the session management function apparatus is further configured to further indicate to only the first anchor user plane function apparatus in the plurality of anchor user plane function apparatuses to send the end marker using a first message.
19. The system of claim 11, wherein the first anchor user plane function apparatus is a remote user plane function apparatus.
20. The system of claim 11, wherein the first anchor user plane function apparatus is a home user plane function apparatus.

1. A method in a session management function network element applied when a packet data unit session has a plurality of paths corresponding to a plurality of anchor user plane function network elements connected to a first intermediate user plane function network element, wherein the method comprises: in a process of re-allocating the first intermediate user plane function network element to a second intermediate user plane function network element, sending a respective session modification request to each anchor user plane function network element in the plurality of anchor user plane function network elements, wherein each session modification request comprises information about the second intermediate user plane function network element, wherein the first intermediate user plane function network element connects to a source radio access network, and wherein the second intermediate user plane function network element connects to a target radio access network; and indicating to only a first anchor user plane function network element in the plurality of anchor user plane function network elements to send an end marker, wherein the first anchor user plane function network element is a last anchor user plane function network element that updates a path in the plurality of paths.
2. The method of claim 1, wherein indicating to only the first anchor user plane function network element to send the end marker comprises indicating to the first anchor user plane function network element to send the end marker after sending the respective session modification request to each anchor user plane function network element other than the first anchor user plane function network element.
3. The method of claim 1, wherein the information about the second intermediate user plane function network element comprises tunnel information about the second intermediate user plane function network element.
4. The method of claim 1, wherein sending the respective session modification request comprises: sending a respective first session modification request to each anchor user plane function network element other than the first anchor user plane function network element in the plurality of anchor user plane function network elements; and sending, after sending the respective first session modification request, a second session modification request to the first anchor user plane function network element.
5. The method of claim 1, wherein indicating to only the first anchor user plane function network element to send the end marker comprises indicating to the first anchor user plane function network element to send the end marker using the respective session modification request sent to the first anchor user plane function network element.
6. The method according to claim 1, wherein indicating to only the first anchor user plane function network element to send the end marker comprises indicating, to the first anchor user plane function network element, to send the end marker using a first message.
7. The method of claim 1, further comprising determining that the first anchor user plane function network element corresponds to a first path in the plurality of paths.
8. The method of claim 7, wherein the first anchor user plane function network element comprises a remote user plane function network element.
9. The method of claim 7, wherein the first anchor user plane function network element comprises a home user plane function network element.
10. An apparatus applied when a packet data unit session has a plurality of paths corresponding to a plurality of anchor user plane function network elements connected to a first intermediate user plane function network element, wherein the apparatus comprises: a processor configured to obtain a plurality of session modification requests, wherein each session modification request comprises information about a second intermediate user plane function network element; and a transmitter coupled to the processor and configured to: in a process of re-allocating the first intermediate user plane function network element to the second intermediate user plane function network element, send a respective session modification request to each anchor user plane function network element in the plurality of anchor user plane function network elements, wherein the first intermediate user plane function network element connects to a source radio access network, and wherein the second intermediate user plane function network element connects to a target radio access network; and indicate to only a first anchor user plane function network element in the plurality of anchor user plane function network elements to send an end marker, wherein the first anchor user plane function network element is a last anchor user plane function network element that updates a path in the plurality of paths.
11. The apparatus of claim 10, wherein, the transmitter is further configured to indicate, by using the transmitter, to the first anchor user plane function network element to send the end marker after the transmitter sends the respective session modification request to each anchor user plane function network element other than the first anchor user plane function network element.
12. The apparatus of claim 10, wherein the information about the second intermediate user plane function network element comprises tunnel information about the second intermediate user plane function network element.
13. The apparatus of claim 10, wherein the transmitter is further configured to: send a respective first session modification request to each anchor user plane function network element other than the first anchor user plane function network element; and send a second session modification request to the first anchor user plane function network element.
14. The apparatus of claim 10, wherein the transmitter is further configured to indicate to the first anchor user plane function network element to send the end marker using the session modification request sent to the first anchor user plane function network element.
15. The apparatus of claim 10, wherein the processor is further configured to indicate to the first anchor user plane function network element to send the end marker using a first message.
16. The apparatus of claim 10, wherein the processor is further configured to determine the first anchor user plane function network element.
17. The apparatus of claim 10, wherein the first anchor user plane function network element comprises either a remote user plane function network element or a home user plane function network element.
18. A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium which when executed by one or more processors cause an apparatus, applied when a packet data unit session has a plurality of paths corresponding to a plurality of anchor user plane function network elements connected to a first intermediate user-plane function network element, to: in a process of re-allocating the first intermediate user plane function network element to a second intermediate user plane function network element, send a respective session modification request to each anchor user plane function network element in the plurality of anchor user plane function network elements, wherein each session modification request comprises information about the second intermediate user plane function network element, wherein the first intermediate user plane function network element connects to a source radio access network, and wherein the second intermediate user plane function network element connects to a target radio access network; and indicate to only a first anchor user plane function network element in the plurality of anchor user plane function network elements to send an end marker, wherein the first anchor user plane function network element is a last anchor user place function network element that updates a path in the plurality of paths.
19. The computer program product of claim 18, wherein the instructions further cause the apparatus to indicate to the first anchor user plane function network element to send the end marker after sending the respective session modification request to each anchor user plane function network element other than the first anchor user plane function network element.
20. The computer program product of claim 18, wherein the information about the second intermediate user plane function network element comprises tunnel information about the second intermediate user plane function network element.



Regarding instant claim 1, as can be clearly seen from the above table, that instant claim 1 does not specify at least several limitations:
 	“sending a respective session modification request to each anchor user plane function network element in the plurality of anchor user plane function network elements, wherein each session modification wherein each session modification request comprises information about the second intermediate user plane function network element”; “the second intermediate user plane function network element connects to a target radio access network”; and “the first anchor user plane function network element is a last anchor user plane function network element that updates a path in the plurality of paths”. The instant claim also specify the  user plane functions as an apparatuses in lieu of elements, which are interchangeable.
	Therefore,  instant claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding instant claims 2-10, these claims are directed to similar subject matter of patented respective claims  1, 1, 2, 1, 3, 6, 6, 8, and 9. Therefore they are subject to similar rejections as discussed above with reference to instant claim 1 and with regard to patented respective claims 1, 1, 2, 1, 3, 6, 6, 8, and 9
Regarding claims 11-20 these claims are directed to a system claim having similar scope of instant claims 1-10, and therefore they are subject to similar rejections with regard to patented respective claims 1, 1, 2, 1, 3, 6, 6, 8, and 9.
	It should be noted that the term “updated” in patented claims in a passive terms as indicated  in the limitations of patented claims 1 and 10 as “the first anchor user plane function network element is a last anchor user plane function network element that updates a path in the plurality of paths.”; whereas instant claims specify the updating in an active term: i.e. request … to updates. Thus, the instant claims better claims the invention by the request of updating instead of just “updated”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/6/2022